UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

JOHN W. BOYD, JR. and NATIONAL   )
BLACK FARMERS ASSOCIATION, INC., )
                                                )
            Plaintiffs,                         )
                                                )
                   v.                           )      Civil Case No. 12-01893 (RJL)
                                                )
JAMES SCOTT F ARRIN and ANDREW H. )
MARKS,                            )
                                                )
            Defendants.
                                        ~\ )
                                        ORDER
                             August ___2,_, 2013 [## 10, 13]

      For the reasons set forth in the accompanying Memorandum Opinion, it is hereby

      ORDERED that Defendant James Scott Farrin's Motion to Dismiss [Dkt. # 10] is

GRANTED; it is further

      ORDERED that Defendant Andrew H. Marks' Motion to Dismiss [Dkt. # 13] is

GRANTED; and it is further

      ORDERED that plaintiffs' complaint is dismissed.

      SO ORDERED.
                                          ()\
                                          l ~u..(;J~)
                                        RICHARD J. Tho~                -
                                        United States District Judge




                                           16